PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,132,798
Issue Date: September 28, 2021
Application No. 16/634,500
Filing or 371(c) Date: January 27, 2020
Attorney Docket No. SGIP008.006APC
For: TUMOR TRACKING METHOD AND DEVICE, AND STORAGE MEDIUM

:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request filed July 21, 2021, in response to the decision mailed July 20, 2021, dismissing the original request under 37 CFR 1.27(c) seeking status as a small entity.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The statement claiming small entity status of the instant application has been made of record and small entity status has been accorded.

Telephone inquiries concerning this communication should be directed to undersigned at (571) 272-1642.


/April M Wise/
Paralegal Specialist, Office of Petitions